by the defendant from an order of the County Court, Dutchess County (Hayes, J.), dated November 14, 2006, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
Contrary to the defendant’s contention, the County Court’s determination to assess 20 points because he engaged in a continuing course of sexual misconduct is based on clear and convincing evidence (see Correction Law § 168-n [3]; People v Wright, 53 AD3d 963, 964 [2008]; People v Di John, 48 AD3d 1302, 1303 [2008]; People v Roberts, 38 AD3d 1151, 1152 [2007]). Accordingly, the County Court properly designated the defendant a level three sex offender (see People v Jenkins, 24 AD3d 645 [2005]). Fisher, J.P., Covello, McCarthy and Leventhal, JJ., concur.